Exhibit 10.3
August 12, 2010
Mr. Murray S. Kessler
Dear Murray:
I am pleased to confirm the terms of your employment with Lorillard, Inc. (the
“Company”).

  1.   “Effective Date”. September 13, 2010.     2.   Positions. On the
Effective Date, you will begin to serve as Chief Executive Officer and President
of the Company. In that capacity, you will report directly to the Board of
Directors of the Company (the “Board”) and have all of the customary
authorities, duties and responsibilities that accompany these positions,
including engaging in appropriate philanthropic and civic activities in the
Greensboro, North Carolina area as a representative of the Company . You will be
initially appointed to the Board as of the Effective Date and will thereafter be
nominated for election to the Board. You will be appointed Chairman of the Board
on January 1, 2011.     3.   Location. You will be required to perform your
duties at the Company’s headquarters in Greensboro, North Carolina (and such
travel to other locations as business requires) and will maintain a residence in
Greensboro, North Carolina during the term of your employment.     4.   Annual
Base Salary. Your annual base salary will be $1,200,000 per year, payable at the
times consistent with the Company’s general policies regarding compensation of
executives.     5.   Signing Bonus. You will be entitled to a $1 million cash
signing bonus payable within 30 days of the Effective Date, subject to repayment
(i.e., “clawback”) on a pro-rata basis in the event that your employment ceases
(other than (i) a severance qualifying termination under the Senior Executive
Severance Pay Plan, as in effect from time to time (the “Severance Plan”) or
(ii) if your employment ceases due to your death or Disability (as defined in
the Severance Plan)) prior to the second anniversary of the Effective Date based
on the portion of the two-year period elapsed from the Effective Date through
the date of the termination of your employment.

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 2

  6.   Annual Target Bonus Opportunity.

  •   2010 and 2011 Fiscal Years. With respect to the Company’s 2010 and 2011
fiscal years, you will be eligible to be awarded an annual bonus based on a
target bonus opportunity of $1.8 million, with the actual bonus (if any) to be
determined by the Compensation Committee of the Board (the “Committee”) based on
the achievement of pre-established performance goals and the terms of the
Company’s annual incentive plan as in effect from time to time; provided that
the actual bonus for the 2010 fiscal year will be pro-rated for the portion of
the fiscal year beginning on the Effective Date and ending December 31, 2010.  
  •   Post-2011 Fiscal Years. With respect to the Company’s 2012 fiscal year and
each fiscal year thereafter during which you remain employed by the Company, you
will be eligible to be awarded an annual bonus based on a annual target bonus
opportunity and with such other terms and conditions, including, without
limitation, the achievement of performance goals, as are established by the
Committee consistent with its then applicable policies.

  7.   Long-Term Incentive Award.

  •   2010 Fiscal Year. With respect to the Company’s 2010 fiscal year, your
target annual long-term incentive opportunity will be $5 million (based on the
grant date expected value of such awards as reasonably estimated by the
Committee, consistent with the methodology applicable to Peer Executives)
pro-rated for the portion of the 2010 fiscal year beginning on the Effective
Date and ending December 31, 2010 (the “2010 LTI Award”).

  •   One-third (based on value) of the 2010 LTI Award will be in the form of
stock options to acquire shares of Company common stock to be granted in four
equal installments on each of the following dates: on or about the Effective
Date, December 31, 2010, March 31, 2011 and June 30, 2011, at an exercise price
equal to the closing price of a share of Company common stock on the date of
grant (the “2010 LTI Options”). Each tranche of the 2010 LTI Options will
(i) vest in four equal annual installments on each of the first, second, third
and fourth anniversaries of the Effective Date, subject to your continued
employment on such dates, (ii) expire no later than ten years from the Effective
Date, (iii) be subject to the terms of the Company’s applicable equity incentive
plan, and (iv) otherwise have the same terms and conditions as those applicable
to the 2010 fiscal year stock options awarded to other senior executives of the
Company (“Peer Executives”) in February 2010.     •   Two-thirds (based on
value) of the 2010 LTI Award will be in the form of restricted Company common
stock to be granted on or about the Effective Date (the “2010 LTI Restricted
Stock”). The 2010 LTI Restricted Stock will (i) vest in full in a single
installment on the third anniversary of the Effective Date, subject to your
continued employment through such date, (ii) be subject to the terms of the
Company’s applicable equity incentive plan, and (iii) otherwise have the same
terms and conditions as those applicable to the 2010 fiscal year restricted
stock awards granted to Peer Executives in February 2010.

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 3

  •   2011 Fiscal Year. With respect to the Company’s 2011 fiscal year, you will
be eligible to be awarded a long-term incentive award based on a target annual
long-term incentive opportunity of $5 million (based on the grant date expected
value of such awards as reasonably estimated by the Committee, consistent with
the methodology applicable to Peer Executives), with the actual award (if any)
to be determined by the Committee. Any such awards granted to you will have
terms and conditions as determined by the Committee, subject to the terms of the
Company’s applicable equity incentive plan and generally consistent with those
applicable to Peer Executives, including, without limitation, the achievement of
performance goals.     •   Post-2011 Fiscal Years. Beginning with the 2012
fiscal year of the Company and each fiscal year thereafter during which you
remain employed by the Company and the Company maintains a long-term incentive
plan, you will be eligible to be awarded a long-term incentive award in amounts
(if any) and with terms and conditions determined by the Committee, subject to
the terms of the Company’s equity incentive plans (or other long-term incentive
program) as in effect from time to time and with terms and conditions generally
consistent with those applicable to Peer Executives, including, without
limitation, the achievement of performance goals.

  8.   Severance Protection Prior to a Change in Control. You will be eligible
to participate in the Severance Plan with respect to any qualifying termination
under the Severance Plan prior to a “Change in Control” (as defined in the Form
of Severance Agreement currently in place for Peer Executives (the “Executive
Severance Agreement”)).     9.   Change in Control Severance Protection.
Promptly following the Effective Date, you and the Company will enter into an
Executive Severance Agreement that provides you with change in control severance
protection with a three times severance multiple, which agreement will be
substantially in the form attached hereto as Exhibit A, other than with respect
to the excise tax gross-up protection relating to Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), provided in Section 6.2 of the
Executive Severance Agreement (the “280G Gross-Up”). The 280G Gross-Up provision
set forth in Section 6.2 of the Executive Severance Agreement will be replaced
with a

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 4

      “better of net-after-tax or cutback” provision, which generally will
provide (in a manner consistent with the application of Section 280G of the
Code) that “parachute payments” will be reduced to less than three times your
“base amount” (such terms having the meanings under Sections 280G(b)(2) and
(3) of the Code) if such a reduction would place you in a better after-tax
financial position than your financial position if you received all such
payments and paid all applicable taxes, including any excise tax under Section
4999 of the Code. Such other modifications to the Executive Severance Agreement
will be made as are necessary to effectuate the elimination of the 280G Gross-Up
and the implementation of the better of net-after-tax or cutback provision. The
treatment of outstanding equity awards upon a change in control of the Company
will be consistent with the terms applicable to other Peer Executives.     10.  
Benefits; Reimbursements. You will be entitled to employee and fringe benefits
on the same basis as those provided from time to time to Peer Executives. In
connection with your joining the Company, the Company will promptly pay the
reasonable and documented legal fees, not to exceed $50,000, incurred in
connection with the negotiation and documentation of the employment arrangements
with the Company. The Company will also reimburse you for reasonable and
documented moving expenses from your current residence to Greensboro, North
Carolina, consistent with the terms of the Company’s relocation practices,
including a temporary housing allowance for up to four months following the
Effective Date.     11.   Company Policies. You will be subject to all policies
of the Company, including, without limitation, the stock ownership guidelines
and the incentive compensation clawback policy applicable to executives of the
Company, as each policy is amended from time to time.     12.   Restrictive
Covenants.

  •   Confidentiality. You agree not to disclose, either while employed by the
Company or at any time thereafter, to any person not employed by the Company,
any confidential information of the Company obtained by you while in the employ
of the Company, including, without limitation, information relating to any of
the Company’s or its subsidiaries’, and affiliates’ (within the meaning of Rule
501 of the Securities Act of 1933) (the “Affiliated Entities”), inventions,
processes, formulae, plans, devices, compilations of information, methods of
distribution, customers, client relationships, marketing strategies or trade
secrets; provided, however, that this provision will not preclude you from the
use or disclosure of information generally known or available in the marketplace
through no fault of you or from disclosure required by law or court order or to
enforce your rights in any litigation, mediation or arbitration involving this
letter or any other agreement between you or among you and the Company or its
Affiliated Entities, or to perform your duties to the Company. Your obligations
hereunder will be in addition to, and not in limitation of, any obligations or
duties imposed upon you by law.

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 5

  •   Non-Competition Covenant. You agree that while employed by the Company and
at all times during the three-year period following your termination of
employment for any reason (the “Restricted Period”) you will not, directly or
indirectly, (i) be employed by, engaged as a consultant, director or advisor for
or provide any services or assistance in any capacity to any company or other
entity, firm or organization that researches, develops, manufactures, provides,
sells or markets products or services that compete or will compete with the
products and/or services manufactured, marketed, sold or being researched or
developed by the Company or its Affiliated Entities as of the date of your
termination (a “Competitor”) or (ii) organize, establish or operate as a
Competitor.     •   Non-Solicitation of Customers. You acknowledge and agree
that during the Restricted Period you will not, directly or indirectly, solicit,
induce or persuade or attempt to solicit, induce or persuade any customer,
client, supplier, licensee or other business relation (in each case, whether
former, current or prospective) of the Company or any of its Affiliated Entities
to cease doing business with the Company or such Affiliated Entity, or in any
way interfere with the relationship between any such customer, client, investor,
supplier, licensee or business relation, on the one hand, and the Company or any
Affiliated Entity, on the other hand.     •   Non-Solicitation/No Hire of
Employees. You acknowledge and agree that, without the Company’s written
consent, during the Restricted Period you will not, directly or indirectly,
solicit, induce or persuade or attempt to solicit, induce or persuade any
individual who is, on the date of your termination (or was, during the six-month
period prior to the date of your termination), employed by or providing services
to the Company or the Affiliated Entities to terminate or refrain from renewing
or extending such employment or services, or to become employed by or become a
consultant to any other individual, entity, firm or organization other than the
Company or the Affiliated Entities. In addition, during the Restricted Period,
you will not, without the Company’s written consent, directly or with knowledge
indirectly, hire any person who is or who was, within the six-month period
preceding such activity, an employee of the Company or its Affiliated Entities;
provided, however, that you will be deemed to have knowledge with respect to the
hiring of any such individual at the level of vice president or above.     •  
Enforcement; Remedies. You understand that the provisions of this paragraph 12
may limit your ability to earn a livelihood in a business similar to the
business of the Company, but you nevertheless agree that such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, are reasonable limitations as to scope and
duration and are not unduly burdensome to you. You further agree that the
Company would be irreparably harmed by any actual or threatened breach of the
covenants in this paragraph 12 and that, in addition to any other remedies at
law including money damages, the Company will be

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 6
entitled to seek a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining you from any actual or threatened breach of this
letter in any court which may have competent jurisdiction over the matter in
dispute. With respect to any provision of this paragraph 12 finally determined
by a court of competent jurisdiction to be unenforceable, you hereby agree that
a court shall have jurisdiction to reform such provisions, including the
duration or scope of such provisions, as the case may be, so that they are
enforceable to the maximum extent permitted by law. If any of the covenants of
this paragraph 12 are determined to be wholly or partially unenforceable in any
jurisdiction, such determination will not be a bar to or in any way diminish the
rights of the Company to enforce any such covenant in any other jurisdiction.

  13.   Representations. You acknowledge and warrant that you are currently free
to commence employment with the Company pursuant to the terms of this letter
and, you are not restricted in any way, including by way of restrictive
covenants with prior employers, from fulfilling all of the duties set forth in
this letter.     14.   Miscellaneous.

  •   Entire Agreement; Amendment. This letter shall supersede any other
agreement or understanding, written or oral, with respect to the matters covered
herein. This letter may not be amended or modified otherwise than in writing
signed by the parties hereto.     •   Severability. The invalidity or
unenforceability of any provision of this letter will not affect the validity or
enforceability of any other provision of this letter, and this letter will be
construed as if such invalid or unenforceable provision were omitted (but only
to the extent that such provision cannot be appropriately reformed or modified).
    •   Governing Law. This letter will be governed by, and construed under and
in accordance with, the internal laws of the State of North Carolina, without
reference to rules relating to conflicts of laws.     •   Tax Matters. The
Company may withhold from any amounts payable to you such Federal, state, local
or foreign taxes as shall be required to be withheld pursuant to any applicable
law or regulation. To the extent any taxable expense reimbursement or in-kind
benefits under paragraph 10 of this letter are subject to Section 409A of the
Code, (i) the amount thereof eligible during one calendar year will not affect
the amount eligible in any other calendar year; (ii) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the calendar year in which the expense is incurred; and (iii) the
right to any reimbursement or receipt of in-kind benefit will not be subject to
liquidation or exchange for another benefit. Each payment under

 

 



--------------------------------------------------------------------------------



 



Mr. Murray Kessler
August 12, 2010
Page 7

      this letter will be treated as a separate payment for purposes of
Section 409A of the Code. To the extent not provided in an applicable plan or
other agreement in which you are a participant or a party, in the event that you
become entitled to a payment of deferred compensation as a result of your
separation from service in which you are a specified employee (as provided under
Section 409A of the Code), such payment will be postponed to the extent
necessary to satisfy Section 409A and any amounts so postponed will be paid in a
lump sum six months after such separation from service (or any earlier date of
your death).     •   Arbitration. Except with respect to any dispute under or
alleged breach of paragraph 12, any dispute or controversy arising under or in
connection with this letter will be settled exclusively by confidential
arbitration in Greensboro, North Carolina in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company will pay the
costs of such arbitration, other than any petitioner’s fee owed by you and your
attorneys fees which will be borne by you.     •   Indemnification. On the
Effective Date, you will enter into the Company’s form of indemnification
agreement applicable to its officers and members of the Board.     •  
Inconsistency. In the event of any inconsistency between the terms of this
letter that provide for substantive rights respecting compensation and the terms
of any plan or agreement of the Company in which you are a participant or a
party, this letter will control unless otherwise provided by specific reference
to this paragraph in such other plan or agreement.     •   Successors. This
letter is personal to you and without the prior written consent of the Company
will not be assignable by you. This letter and any rights and benefits hereunder
will inure to the benefit of and be enforceable by your legal representatives,
heirs or legatees. This letter and any rights and benefits hereunder will inure
to the benefit of and be binding upon the Company and its successors and
assigns.     •   Headings. The headings in this letter are for convenience of
reference only and do not affect the interpretation of this letter.     •  
Counterparts. This letter may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



If this letter correctly sets forth our agreement, please return a signed copy
of this letter to the Company.
We look forward to your leadership.

            Sincerely,


LORILLARD, INC.
      By:   /s/ Ronald S. Milstein         Ronald S. Milstein        Senior Vice
President, Legal and External Affairs, General Counsel and Secretary     

          Accepted and agreed to this
12th day of August 2010.
      /s/ Murray S. Kessler       Murray S. Kessler             

 

 